Title: To George Washington from Clement Biddle, 12 April 1785
From: Biddle, Clement
To: Washington, George



Dear General
Philadelphia April 12. 1785

By a Schooner Capt. McLean which saild last week for Alexandria I sent a barrel which I received from Mr Boudinot with Orchard Grass seed—it went to the Care of Colo. Hooe to whom I forwarded the Captains receipt—this was the first Conveyance I could hear of since it came to hand.
I shall pay Mr Boudinots Account & send you the same with his receipt.
Inclosed is your account Current previous to my failure ballance £2.3.0½ which you will please to examine if right especialy the sums paid to Mr Richardson which I have from his Books.
Major Storey is appointed an additional Auditor to settle the Accounts in this state against the United States & is expected here to act in a few days therefore I thought it more prudent to keep the Accounts you inclosed me to lay before him than to trust them to Lancaster or Carlile where the other Auditor now attends.
Mr Paine being in town I Shewd your Letter to Mr Lamont to him & he advised that I should not deliver it without your further Order, As the Author of the Poems might say it was dedicated by your Permission when the work might not merit it. I have the honor to be with the greatest respect Your Excellencys Most Obedient & very humle servt

Clement Biddle

